DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/058,807 in response to a Request for Continued Examination filed on 10/27/2022; the original application filed on 11/25/2020. Claims 21-40 are currently pending and have been considered below. Claims 21, 30 and 39 are independent claims. Claims 1-20 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/27/2022 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mitola et al. (WO 2015/084959 A1) in view of Khoshnevisan et al. (US 2018/0132112 A1).

Regarding claims 21, 30 and 39, a method comprising: 
receiving, at a domain proxy, a request from a base station for allocation of a first portion of a frequency band to support cellular communication in a geographic area that is indicated in the request, [the PAL Infrastructure Node may need to make a "continuation" bid at the start of each new period to indicate to the SAS that it is interested in continuing to use that spectrum resource for the next authorization period, but without sending duplicate information each time, assuming the bandwidth and geographic needs of the request are the same, (Mitola et al., Paragraph 102)], 
accessing, from a database accessible to the domain proxy, a policy for the base station, [the GAA Spectrum Pool Database 205 contains the spectrum that is available for GAA Infrastructure Nodes to access with permission of the SAS. This DB is dynamic as the spectrum available for GAA Tier use may changes over time and in different geographic locations. There may be a set floor or minimum amount of GAA Spectrum (e.g. 40% of the shared band) that is available in the GAA Spectrum Pool Database; however unused spectrum from the Priority Access Tier may be dynamically added to the GAA Spectrum Pool Database at any given time. The GAA Spectrum Pool may decrease in size also if some spectrum becomes unavailable due to Incumbent Tier usage. The SAS determines what spectrum is in the GAA Spectrum Pool Database at any given moment, (Mitola et al., Paragraph 38)], 
selectively providing, from the domain proxy and based on the policy, the request to the (SAS) that is responsible for allocating portions of the frequency band, [In step 730, the SAS considers all the individual PAA requests for each PAL. In step 735, it is determined if there is more than one Entity Class requesting authorization for the same PAL. In step 740, it is determined which Entities Classes can readily share the same PAL. In step 745, the SAS manages a dynamic auction process whereby it may award the Access Authorization to the PAL to one or more Entities. In step 750, the Entity determines what PALs it needs access to for the next Priority Access Authorization Period in order to satisfy the needs of its Infrastructure Nodes. In step 755, the Entity manages a dynamic auction process. In step 760, the SAS determines the winning bidders and grants Priority Access Authorization(s) for the upcoming Access Authorization Period. In step 765, an Entity is awarded Priority Access Authorization for one or more PALs. In step 770, the Entity determines how to allocate an awarded spectrum to its Infrastructure Nodes. In step 775, an authorization for each PAL-Note in the PAD is recorded, (Mitola et al., Paragraph 110)], 
Mitola et al. fails to explicitly teach wherein the policy is indicative as to whether the base station is permitted to request allocation of resources from a spectrum access server (SAS) that is responsible for allocating portions of the frequency band, 
Khoshnevisan et al. teaches that the third tier, GAA, permits access to bandwidth (e.g., 80 MHz) of the 3.5 GHz band that is not assigned to a higher tier (i.e., incumbent licensees or PALs). GAA may be licensed “by rule,” meaning that entities that qualify to be FCC licensees may use FCC-authorized telecommunications equipment in the GAA band without having to obtain an individual spectrum license. GAA operators may receive no interference protection from PALs or Tier 1 operators, and may accept interference from them, (Khoshnevisan et al., Paragraph 94), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the policy is indicative as to whether the base station is permitted to request allocation of resources from a spectrum access server (SAS) that is responsible for allocating portions of the frequency band, (Khoshnevisan et al., Paragraph 94), in order facilitate the complex Citizens Broadband Radio service (CBRS) spectrum sharing process, (Khoshnevisan et al., Paragraph 95). 

Regarding claims 22 and 31, the method wherein the frequency band is available for exclusive allocation to an incumbent device, and wherein the base station is required to vacate the first portion of the frequency band in response to the incumbent device arriving in the geographic area and being allocated a second portion of the frequency band that overlaps with the first portion, [The SAS can also use this information to determining when a PAL infrastructure Node is using spectrum that it holds a priority access authorization, (Mitola et al., Paragraphs 150 and 156)].

Regarding claims 23 and 32, the method wherein accessing the policy comprises accessing at least one of information indicating a group of base stations including the base station, an active time interval for the base station or the group of base stations, and information indicating whether the base station or the group of base stations is active, inactive, or blocked from access to the SAS, [Entities may be grouped in entity "classes", which represent systems that have similar properties. For example, there might be a class for wireless backhaul systems, and there might be a class for mobile network operators, and there might be a class for private indoor Long Term Evolution (LTE) network operators, etc. Grouping the entities into classes assists later in the Priority Application and Access Authorization processes, helping the SAS to assess which systems can coexist and share spectrum and which cannot, (Mitola ET AL., Paragraph 65)].

Regarding claims 24 and 33, the method wherein selectively providing the request to the SAS comprises examining at least one value in at least one mandatory field of the request, [If there isn't a PAD record for the Entity, then the SAS may reject the Priority Application. Priority Applications may be applicable (that is, valid) for the Priority Application Period. In other words, if the SAS approves a Priority Application by an entity, it may be in force for the Priority Application Period, which could for example be for one year, (Mitola et al., Paragraphs 83-86)].

Regarding claims 25 and 34, the method wherein selectively providing the request to the SAS comprises:
providing the request to the SAS in response to the at least one value indicating that the base station is permitted to request allocation of the first portion of the frequency band, [When the SAS receives an Access Authorization request from a PAL Infrastructure Node (authorized by a network operator through the distribution of sCash), the SAS may have the information to decide whether or not to grant that request given the needs of federal spectrum usage, (Mitola et al., Paragraph 129)],
and rejecting the request in response to the at least one value indicating that the base station is not permitted to request allocation of the first portion of the frequency band, [The SAS may decline the Priority Access Authorization for a given portion of a PAL in order to obfuscate sensitive federal operations, (Mitola et al., Paragraph 129)].

Regarding claims 26 and 35, the method wherein the at least one value in the at least one mandatory field comprises an identifier of the base station or a group including the base station, and wherein the domain proxy maintains a list of identifiers of base stations or groups of base stations that are permitted to request allocation of portions of the frequency band, [identifying, by the spectrum access system, a set of priority access licenses for associated lower priority devices to use the shared spectrum, wherein use of a spectrum band associated with each priority access license from the set of priority access licenses may (a) negatively impact the top priority device's use of the spectrum band, (b) receive interference from the top priority device's use of the spectrum band, or both. In some embodiments, the method further comprises transmitting, (Mitola et al., Paragraph 169)].

Regarding claims 27 and 36, the method wherein selectively providing the request to the SAS comprises aggregating the request with at least one other permitted request and providing the aggregated requests to the SAS, [The PAL Infrastructure Nodes or GAA Infrastructure Nodes may aggregate usage requirements of the UEs that are associated with them in order to determine the supplemental bandwidth requirement to request Priority Access Authorization for at any given time and in any given geography, (Mitola et al., Paragraph 100)].

Regarding claims 28 and 37, the method further comprising:
providing configuration parameters to the base station, wherein the configuration parameters comprise at least one of a serial number, a geographic location, preferred frequencies in the frequency band, secondary frequencies in the frequency band, a bandwidth, an antenna height, and a transmit power, [ASA spectrum availability may be specified by location, frequency, and/or time (Khoshnevisan et al., Paragraph 92)].
Regarding claims 29 and 38, the method further comprising:
performing, at the domain proxy, a traffic analysis of requests received from base stations, [The SAS can use this data, or similar collectable data which indicates the resource usage within the entity network, to determine the usage level of Priority Access Authorizations, (Mitola et al., Paragraphs 151 and 152)], 
and configuring parameters of the domain proxy based on the traffic analysis, [Infrastructure Nodes or other network nodes in an entity that supports federal spectrum sharing can be required to have Application Programming Interfaces (APIs) that can be provided to the SAS in order to collect the real time accounting streaming data, or this data can be collected over any IP session at a higher layer of the protocol stack, (Mitola et al., Paragraphs 151 and 152)].

Regarding claim 40, the domain proxy further comprising: 
a coexistence manager to perform channel allocation and interference mitigation, [Mitola et al., Figure 6, Ref # 625], 
an analytics module configured to perform a traffic analysis of requests received from base stations and configure parameters of the domain proxy based on the traffic analysis, [Mitola et al., Figure 6, Ref # 60, 635, 640]
and a web interface to receive configuration parameters that are used to configure the domain proxy, [Infrastructure Nodes or other network nodes in an entity that supports federal spectrum sharing can be required to have Application Programming Interfaces (APIs) that can be provided to the SAS in order to collect the real time accounting streaming data, or this data can be collected over any IP session at a higher layer of the protocol stack, (Mitola et al., Paragraphs 151 and 152)].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478